demonstration of good cause and actual prejudice.        See NRS 34.726(1);
                 NRS 34.810(3). A petitioner may be entitled to review of defaulted claims
                 if failure to review the claims would result in a fundamental miscarriage
                 of justice. Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996).
                 In order to demonstrate a fundamental miscarriage of justice, a petitioner
                 must make a colorable showing of actual innocence of the crime.
                 Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001).
                             First, appellant claimed that the procedural bars did not apply
                 because he was raising jurisdictional claims. Appellant's claims did not
                 implicate the jurisdiction, personal or subject matter, of the court.      See
                 Nev. Const. art. 6, § 6; NRS 171.010. Therefore, the procedural bars
                 applied to appellant.
                             Second, appellant claimed that the time to file a petition was
                 tolled while he was litigating his first petition. The district court did not
                 err in rejecting this claim. NRS 34.726(1) provides two triggers for the
                 timely filing of a post-conviction petition for a writ of habeas corpus: entry
                 of a judgment of conviction or issuance of remittitur in the timely direct
                 appeal. No tolling motions or petitions are recognized in NRS chapter 34
                 in regards to the filing of a timely post-conviction petition for a writ of
                 habeas corpus.
                             Third, appellant claimed that he was not provided notice in
                 the Nevada Revised Statutes that he was required to set forth all of his
                 claims for relief in his first petition. The district court did not err in
                 rejecting this claim. NRS chapter 34 adequately provided notice that all
                 claims were to be litigated in the first petition.    See NRS 34.735 ("You
                 must include all grounds or claims for relief which you have regarding
                 your conviction or sentence. Failure to raise all grounds in this petition
                 may preclude you from filing future petitions challenging your conviction
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                      and sentence."); NRS 34.810 (2), (3) (providing that absent a showing of
                      good cause and actual prejudice, a petition must be dismissed if the
                      petition is the second or successive petition raising claims previously
                      decided on the merits or raises new and different grounds for relief).
                      Appellant's lack of legal knowledge about the filing requirements was not
                      an impediment external to the defense. See Lozada v. State, 110 Nev. 349,
                      353, 871 P.2d 944, 946 (1994).
                                  Next, relying in part on Martinez v. Ryan, 566 U.S.       , 132 S.
                      Ct. 1309 (2012), appellant argued that he had good cause because he was
                      not appointed counsel in the first post-conviction proceedings. We
                      conclude that this argument lacked merit. The appointment of counsel
                      was discretionary in the first post-conviction proceedings, see NRS
                      34.750(1), and appellant failed to demonstrate an abuse of discretion.
                      Further, this court has recently held Martinez does not apply to Nevada's
                      statutory post-conviction procedures.     See Brown v. McDaniel,         Nev.
                               P.3d     (Adv. Op. No. 60, August 7, 2014). Thus, the failure to
                      appoint post-conviction counsel and the decision in Martinez would not
                      provide good cause for this late and successive petition.
                                  Finally, appellant claimed that a fundamental miscarriage of
                      justice excused his procedural defects because he allegedly suffered
                      various constitutional violations. Appellant did not demonstrate actual
                      innocence because he failed to show that "it is more likely than not that no
                      reasonable juror would have convicted him in light of. . new evidence."
                      Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup v. Delo,
                      513 U.S. 298, 327 (1995)). We therefore conclude that the district court
                      did not err in denying appellant's petition as procedurally barred.



SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    ateti°
                Motion to correct an illegal sentence
                            In his motion filed on November 16, 2012, appellant claimed
                his sentence was illegal and the district court lacked jurisdiction because
                the district court failed to first pronounce a sentence on the primary
                offense before adjudicating him a habitual criminal. Despite the fact that
                appellant labeled his claims as involving jurisdiction and an illegal
                sentence, appellant's claim fell outside the narrow scope of claims
                permissible in a motion to correct an illegal sentence.     See Edwards v.
                State, 112 Nev. 704, 708, 918 P.2d 321, 324 (1996). Therefore, without
                considering the merits of any of the claims raised in the motion, we
                conclude that the district court did not err in denying the motion.
                            Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 3




                                                                                      J.
                                                    Hardesty


                                                        ;1917%
                                                    Douglas
                                                            4a                        J.




                                                    Cherry




                      3We   conclude that the district court did not err in denying
                appellant's motion for constitutional protection and motion to preclude ex-
                parte communication.

SUPREME COURT
       OF
    NEVADA
                                                        4
KO 1947A    e
                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Ian Armese Woods
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  5
(0) 1947A